Citation Nr: 1432470	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  12-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which reopened and denied the claims for service connection for bilateral hearing loss and tinnitus. 

In June 2012, the Veteran presented sworn testimony during a Travel Board hearing in Fargo, North Dakota, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 2008, service connection for hearing loss was denied on the basis that there was no evidence of onset or aggravation of hearing loss in service or within one year of discharge or otherwise relating his hearing loss to service.

2.  Evidence submitted subsequent to the RO's November 2008 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.

3.  Bilateral hearing loss was noted at enlistment and did not undergo a worsening or aggravation therein, and the Veteran's current bilateral hearing loss is not otherwise shown to be related to service.

4.  In an unappealed rating decision dated in November 2008, the Veteran's claim of entitlement to service connection for tinnitus was denied on the basis that there was no evidence of onset of tinnitus in service or otherwise relating his tinnitus to service.

5.  Evidence submitted subsequent to the RO's November 2008 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

6.  The Veteran's currently diagnosed tinnitus had its onset during his active service.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Bilateral hearing loss was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

4.  The November 2008 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

6.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the applications to reopen the previously denied claims for service connection for hearing loss and tinnitus and the reopened claim for service connection for tinnitus, these applications and this claim have been granted.  Any error related to the duties to notify and assist is moot for these claims.  

With regard to the service connection for hearing loss claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A November 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent a VA examination for his hearing loss most recently in June 2011.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed audiological disabilities.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. New and Material Evidence

The Veteran's claim for service connection for hearing loss was first denied in a June 1982 rating decision, as the evidence did not show hearing loss for VA purposes in the right ear or incurrence of left ear hearing loss in service or within one year of discharge or otherwise link his left ear hearing loss to service.  A November 2008 rating decision reopened and denied the hearing loss claim and denied a claim for service connection for tinnitus.  The RO determined that the evidence did not show incurrence of hearing loss or tinnitus in service or within one year of discharge or otherwise link his audiological disabilities to service.  The Veteran did not appeal this rating decision nor did he submit new and material evidence within the applicable one year period.  See 38 C.F.R. § 3.156(b).  The November 2008 rating decision is the final prior denial of the hearing loss and tinnitus claims.

Subsequent to the November 2008 rating decision, the Veteran submitted an August 2010 opinion from a private audiologist linking his audiological disabilities to his military noise exposure.  This opinion satisfies the low threshold requirement for new and material evidence and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claims for service connection for hearing loss and tinnitus are reopened.

B. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."



Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).



At his May 1965 induction examination, the Veteran was diagnosed as having defective hearing.  Such was clearly noted in the "Summary of Defects" portion of the examination report.  Audiometric results recorded at that time support that finding.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standard have been set by the International Standards Organization (ISA)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards from the Veteran's entrance examination report have been converted to ISO-ANSI standards.  The ASA standard values are listed first in the below charts, followed by the ISO-ANSI standard values in parentheses.  

The May 1965 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30 (45)
20 (30)
10 (20)
5 (15)
5 (10)
10 (20)
LEFT
20 (35)
15 (25)
5 (15)
5 (15)
15 (20)
45 (55)

Recognition is given to the fact that the Veteran did having hearing loss as defined by VA.  38 C.F.R. § 3.385 (2013).  However, in light of the examiner's diagnosis, and the Court has held that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss, see Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Board is satisfied that the Veteran had bilateral hearing loss noted on his induction examination.  As bilateral hearing loss was noted on entrance to active duty, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in disability during such service; if so, the pre-existing disability will be considered to have been aggravated by military unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

The Veteran was also afforded an audiogram in conjunction with his March 1967 separation examination.  

The March 1967 audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10 (25)
5 (15)
0 (10)
-5 (5)
-5 (0)
5 (15)
LEFT
5 (20)
0 (10)
0 (10)
5 (15)
15 (20)
35 (45)

The Board notes that the March 1967 separation audiogram also provided results for 250Hz and 8000Hz.  However, as these frequencies were not measured at induction, they are not relevant as to any in-service aggravation of hearing loss.

The separation examination report did not note a diagnosis of hearing loss or any complaints of any further difficulty hearing.  The Veteran also checked "no" as his response to whether he had ever or currently had hearing loss, running ears, or other ear, nose, and throat problems on the report of medical history associated with this examination.  Additionally, the remainder of the Veteran's service treatment records are negative for any complaints relating to his ears or hearing.  He did not complain of any worsening hearing loss at the time of his separation examination or at any time during his military service.

The earliest post-service audiogram of record is a VA examination dated in April 1982.  At that time, the Veteran's hearing acuity was recorded as follows:


HERTZ

250
500
1000
2000
4000
RIGHT
15
10
10
0
10
LEFT
25
15
15
15
65

These results do not show remarkably worsened hearing acuity from the Veteran's entrance audiogram.  Comparing the results of the 1982 examination to that of the enlistment examination disclose an actual improvement at most frequencies.  It is true the results at 4000Hz for the left ear show worsened hearing acuity.  However, there is no indication that this worsening occurred during the Veteran's active duty, as the 1982 audiogram is dated 15 years after separation.  To the contrary, the report notes the Veteran's report of difficulty hearing soft voices "lately," note for the preceding 15 years.

The Veteran was afforded two additional VA audiological examinations in September 2008 and June 2011.  The September 2008 and June 2011 examiner concluded that the Veteran's hearing did not undergo any significant threshold decreases from enlistment to separation.  Such a finding is inconsistent with an in-service worsening.  

The Veteran submitted a letter and audiogram from his private audiologist, Dr. K.M.F., in August 2010.  He reported reviewing the Veteran's enlistment and separation audiograms, both of which showed hearing loss.  He also indicated that the Veteran's present hearing loss was significantly greater than that shown by the enlistment and separation audiograms.  Based on this, the audiologist concluded that it was at least as likely as not that some degree of the Veteran's hearing loss was associated with in-service noise exposure.  However, the private audiologist only addressed the relationship between the Veteran's in-service audiograms and his current audiograms and noted that his hearing loss was now worse than it was when the Veteran was in service.  He did not discuss whether there was evidence of in-service worsening.  Further, it is not clear that the private audiologist has converted the in-service audiometric results to current standards, as discussed above.  As the private audiologist's opinion does not show an in-service worsening of the Veteran's preexisting and noted hearing loss, it does not provide the basis for a grant of service connection based on aggravation of a pre-existing disability.

The Board has considered the Veteran's lay contentions, and is aware that the Veteran is competent to describe his symptoms in service and thereafter.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Specifically, the Veteran has asserted that he first noticed hearing loss after exposure to loud noises in service.  However, he is not competent to attribute these symptoms to a measurable decrease in hearing acuity in service or to determine that his hearing loss underwent a permanent worsening in service.  As there is no sufficiently probative medical evidence to support the Veteran's contentions or to show an increase in the Veteran's hearing loss disability while in service, the Board finds that an increase in severity in service may not be conceded, and that the pre-existing disability underwent no worsening in service.

For the reasons explained above, the Board finds that the Veteran had bilateral hearing loss prior to his entry into service, and that, based on all of the evidence, there was no increase in the severity of the pre-existing hearing loss disability during or due to his military service.  The presumption of aggravation is not for application.  The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss was aggravated during service.  Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Tinnitus

The Veteran was examined twice to determine the etiology of his tinnitus.  A September 2008 VA examiner found it less likely than not that his tinnitus was related to service as the Veteran reported experiencing tinnitus since childhood.  He subsequently reported to a June 2011 VA examiner that he only began experiencing tinnitus in service.  Due to the inconsistency in the reported onset, the June 2011 examiner was unable to determine whether the Veteran's tinnitus was related to service.

Consistent with his June 2011 VA examination, the Veteran testified at his June 2012 Board hearing that he first experienced ringing in his ears in service.  He clarified that the September 2008 VA examiner misunderstood a joke when discussing the onset of his symptoms and that he had not experienced tinnitus prior to service.

The Veteran is competent to offer a description of symptoms, such as ringing in his ears, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is among the types of disabilities that lend themselves to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2004).

The Veteran has claimed that he first experienced ringing in his ears in service.  Although the Veteran previously reported experiencing ringing in his ears prior to service, he explained this was a misunderstanding.  Further, such an assertion does not rise to the level of clear and unmistakable evidence of preexisting tinnitus upon entrance to service.  There was no actual reference to tinnitus, or complaints related thereto, at his enlistment.  There is also no evidence of record to overtly contradict the Veteran's reports of tinnitus since service, such as a denial of such continuous symptoms or affirmation of a later date of onset.  Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus; that he has reported a continuity of symptomatology since service; that there is no convincing evidence to contradict the Veteran's reports of tinnitus symptoms since service; and that the disability under consideration in this appeal is of the type that lends itself to lay observation.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss has been received, the application to reopen is granted; to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has been received, the application to reopen is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


